Citation Nr: 1644119	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for scars of the right thumb.  

2.  Entitlement to a compensable initial rating for scar of the right index finger.  

3.  Entitlement to a compensable initial rating for residuals of a right thumb injury with angulation defect and osteoarthritis.  

4.  Entitlement to service connection for lumbar spine disability with radiculopathy, to include as due to service-connected residuals, fracture right great toe.  

5.  Entitlement to service connection for right knee disability, to include as due to service-connected residuals, fracture right great toe.  

6.  Entitlement to service connection for left knee disability, to include as due to service-connected residuals, fracture right great toe.  

7.  Entitlement to service connection for neurological disability of the right lower extremity, to include as due to the service-connected residuals, fracture right great toe.  

8.  Entitlement to service connection for residuals of left eye injury.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision (left eye), a June 2012 rating decision (lumbar spine, right knee, left knee, and sciatica), and a September 2012 rating decision (scars of the right thumb and index finger and residuals of a right thumb injury with angulation defect and osteoarthritis) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The September 2012 rating decision granted service connection for right thumb and index finger disabilities and assigned a noncompensable initial rating for each effective December 21, 2009.  In September 2013, a Statement of the Case was issued that listed the issue as entitlement to an initial evaluation higher than 10 percent for the right thumb disability; however, the text of the decision indicates that the adjudicator agreed with the September 2012 rating decision.  In addition, no rating decision or codesheet was issued showing an increase.  Therefore, the Board presumes that the noncompensable rating initially assigned in September 2012 is still in force. 

The Veteran requested a hearing before a Veterans Law Judge, and this hearing was scheduled for August 2014.  In July 2014, the Veteran withdrew his request and the Board may proceed with a decision.  

The Veteran was previously represented by an attorney who is no longer accredited by VA.  In January 2015, the Veteran was notified of the lack of accreditation and given the opportunity to appoint a new representative.  No response was received from the Veteran.  The Board will proceed to adjudicate the claims and recognizes the Veteran as pro se.  

In April 2015, the Board remanded the issues listed on appeal in addition to the issues for service connection for bilateral hearing loss and service connection for tinnitus.  A November 2015 rating decision granted service connection for hearing loss and granted service connection for tinnitus.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board has separated the award of service connection for scars of the right thumb and right index finger into the issues of entitlement to an initial compensable rating for scars of the right thumb and scar of the right index finger to reflect the separate manifestations experienced by the right index finger and thumb. 

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable initial rating for scar of the right index finger, service connection for lumbar spine disability with radiculopathy, to include as due to service-connected residuals, fracture right great toe, entitlement to service connection for right knee disability, to include as due to service-connected residuals, fracture right great toe, entitlement to service connection for left knee disability, to include as due to service-connected residuals, fracture right great toe, entitlement to service connection for neurological disability of the right lower extremity, to include as due to the service-connected residuals, fracture right great toe, and entitlement to service connection for residuals of left eye injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The clinical findings of record show that the Veteran's scars of the right thumb are not painful, are not unstable, and do not cover an area of at least 6 square inches.

2.  The clinical findings of record show that residuals of a right thumb injury with angulation defect and osteoarthritis manifest in painful limitation of motion.    


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for scars of the right thumb are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2015).

2.  The criteria for a 10 percent initial rating for residuals of a right thumb injury with angulation defect and osteoarthritis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5010-5228 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the claims for higher initial ratings, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159 (b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The Veteran's service medical treatment records, private medical treatment records, and VA medical treatment records are associated with the claims folder.  Updated VA medical treatment records were associated with the claims folder in accordance with the Board's April 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998). In addition, adequate VA examinations were obtained with respect to the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his service-connected disabilities on appeal.  In addition, the Veteran was provided an adequate VA examination in November 2015 that addressed the manifestations of his service-connected disabilities.  The examination is in compliance with the Board's April 2015 remand directive.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  Accordingly, the Board may proceed with a decision.

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Compensable initial rating for scars of the right thumb and index finger

The Veteran's scars of the right thumb and index finger are rated as zero percent disabling under Diagnostic Code 7805.  38 C.F.R. § 4.118.  

The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Code 7805.  

The Veteran was provided a VA medical examination in May 2011.  The examination report findings noted a scar #1 of the right upper extremity and it was located on the dorsal aspect thumb proximal to IP joint.  The etiology of scar was other.  There was no skin breakdown over the scar and no pain was reported.  Physical examination showed maximum width of .1 cm. and maximum length of 1.5 cm.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The diagnosis was residual, squirrel bite right thumb.  Concerning scar #2, the general location of scar was right upper extremity and exact location was dorsal aspect of right thumb over mp joint extending to ip joint.  There was no skin breakdown over scar and the Veteran did not report pain.  Physical examination showed maximum width of .1 cm. and maximum length of 6.5 cm.  The scar was not painful, had no signs of skin breakdown, no inflammation, no edema, and no keloid formation.  Other disabling effects of the scar included a large boney prominence of MP joint, angulation of IP joint, and limited range of motion.  The diagnosis was residual, laceration dorsal aspect right thumb.  

During the January 2013 DRO hearing, when questioned about any pain on the actual scar of his thumb, the Veteran responded:  "It hurts all through here."  His attorney responded "So, it's not related to the actual thumb...the bone or is this related to your skin [...]."  See hearing transcript pg 5.  The Veteran was asked whether it hurt when he ran his finger over the scar.  The Veteran stated that "it's kind of numb."  His attorney at the time stated on the record that there were no other problems with the scar other than the numbness mentioned.  

The Veteran was provided a VA medical examination in November 2015.  The claims folder was reviewed.  Concerning history of the conditions, it was noted that he was injured while in a fist fight that resulted in a laceration along dorsal aspect of MC that became infected and required antibiotics.  On examination, the examiner answered "no" when asked if any of the scars were painful or unstable; have a total area equal to or greater than 39 sq. cm (6 square inches); or are located on the head, face or neck.  The examiner noted that there was a scar on the right thumb, which measured 6.5 cm x 0.2. cm.  

As noted above, the Veteran's scars of the right thumb are currently rated as noncompensable under Diagnostic Code 7805.  38 C.F.R. § 4.118.  As noted above, Diagnostic Code 7805 directs to evaluate such scars under Diagnostic Codes 7800, 7801, 7802, and 7804 and evaluate any disabling effects not considered by diagnostic codes 7800-04 under an appropriate diagnostic code.  In this case, the Board finds that the criteria for a compensable rating(s) for scars of the right thumb are not met.  

First, concerning application of Diagnostic Code 7804, the Veteran initially testified that he experienced pain all through his thumb, he did not indicate that his scar was painful.  In fact, his attorney at that time indicated that the Veteran experienced numbness of the scar.  The May 2011 VA examiner noted that the scar #1, located on the dorsal aspect thumb proximal to IP joint was not painful and had no other disabling effects.  Concerning scar #2, located on the dorsal aspect of the right thumb, the examiner stated the scar was not painful, and disabling effects included large boney prominence of mp joint, angulation of IP joint, and limited range of motion.  The November 2015 VA examination findings indicated that the scars were not painful and were not unstable.  Accordingly, a compensable initial rating for a painful or unstable scar is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

Concerning other disabling effects, the Board notes that the Veteran complained of numbness and tingling, generally in his right thumb and right hand.  However, the Veteran's complaints of numbness and tingling were attributed to his nonservice-connected carpal tunnel syndrome and the VA examination reports have not indicated that the Veteran's right thumb scars manifest in neurological manifestations that can be rated under any other pertinent diagnostic code.  In addition, the Board points out that pain, limited range of motion and angulation of the IP joint are considered in the separately rated service-connected residuals of a right thumb injury, with angulation defect and osteoarthritis, rated under Diagnostic Codes 5010-5228.  A separate rating for limitation of motion of the right thumb due to the Veteran's scar is not warranted as it would constitute pyramiding.  Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Accordingly, a separate rating is not warranted for limitation of motion of the right thumb as a scar residual.

The Board considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scars of the right thumb, but finds that no higher rating is assignable under any other diagnostic code.  To that end, Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As the Veteran's scars are located on his hand, a compensable rating is not warranted under Code 7800. 

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches warrant a compensable rating.  Id., Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  There is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep or nonlinear.  Diagnostic Code 7801 is inapplicable. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches warrant a compensable rating.  Id., Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Diagnostic Code 7802. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable initial rating for his scars of the right thumb.  There is no identifiable period during the appeal period that would warrant a rating in excess of 10 percent.  Staged ratings are not appropriate.  See Fenderson, supra.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
      
Compensable initial rating for residuals of a right thumb injury with angulation defect and osteoarthritis

The Veteran's residuals of right thumb injury with angulation defect and osteoarthritis are currently rated as zero percent disabling under Diagnostic Codes 5010-5228.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 directs that arthritis, due to trauma, substantiated by X-ray findings to be rated as arthritis, degenerative.  Arthritis, degenerative, is rated under Diagnostic Code 5003.  The code states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the code directs to assign a 10 percent rating for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

The provisions of 38 C.F.R. § 4.45 direct that for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

VA medical treatment records show complaints of right thumb pain and limited range of motion.  An October 2010 VA medical treatment record noted that the Veteran did not have locking up of the joint.  An August 2009 VA medical treatment record shows that the Veteran complained of the right thumb and reported a mass between the IP and MP joints on the dorsal aspect.  He reported numbness and tingling in his hands, and that his hands fall asleep when working.  Objectively, he had an 8 mm mass on the dorsal aspect of the proximal phalanx.  He had a CMC grind that was positive, minimally so.  He had IP joint crepitus, metacarpal phalangeal joint crepitus.  His IP joint had a 30 degree arc of motion and his MP joint had a 40 degree arc of motion.  He had ligamentous laxity at the ulnar collateral ligament level.  It was noted that he had numbness and tingling consistent with carpal tunnel syndrome.  A December 2009 VA medical treatment record shows that the Veteran had carpal tunnel syndrome clinically with numbness and tingling and nighttime awakening, and objective findings consistent with bilateral carpal tunnel syndrome.  

The Veteran was provided a VA medical examination in May 2011.  The claims folder was reviewed.  Concerning the residuals of right thumb injury, the Veteran presented with claims for residuals of injuries sustained to thumb of right hand.  The Veteran was injured while in a fistfight and believed caught his thumb across the teeth of the other individual resulting in laceration along dorsal aspect of MC.  It was sutured, became infected and required abx therapy for several months.  He apparently suffered injury to the tendon and had an angulation defect of the joint as well which limited his range of motion of the thumb and grip strength/ability.  He noted constant pain and discomfort to the joint over the years following the original injury and this appeared to worsen with age.  He had removal of a cyst just proximal to the thumb MP joint approximately 2 to 3 years ago.  This past year had multiple occurrences of lockup of the MP joint and had to "work it loose."  He noted that the thumb is bothersome to him in that it has limited range of motion and affects his gripping and dexterity.  The examiner noted that there was a history of trauma to the hand or fingers and noted the right thumb was sliced open on teeth of another individual during a fight and that the right index finger had a laceration.  The dominant hand was the right.  There was an overall decrease in hand strength concerning both hands and a decrease in dexterity of both hands.  There were no other hand symptoms.  There was a history of flare-ups of the right index finger and the proximal interphalangeal joint.  There was a history of flare-ups of the right thumb metacarpal-phalangeal joint.  Precipitating factors were trying to close thumb or grip items.  Alleviating factor was to stop doing it.  The frequency of flare-ups was constant.  The severity of flare-ups was moderate.  The Veteran's impression of the extent of additional limitation of motion or other functional impairments during flare-ups consisted of describing that the joint constantly bothered him whenever he did any maneuver of the hand which required gripping of the thumb.  He had to slow down activity or stop and rest for a moment and then go on.  Concerning range of motion of the right thumb, active range of motion indicated that the gap between the right thumb pad and fingers was less than one inch.  There was objective evidence of pain.  There was no objective evidence of pain following repetitive motion with the right thumb and no additional or new limitation of motion.  There was no ankylosis.  The examiner stated that there was a deformity of one or more digits.  The deformity was angulation at IP joint of the right thumb.  The angle of angulation was 15 degrees.  There was also a large boney prominence at MP joint.  There was decreased strength for pushing, pulling, and twisting.  The examiner stated that there was limited range of motion of thumb for gripping objects which adversely affects pulling or twisting activities.  There was decreased dexterity for twisting, writing, touching, and expression.  The examiner noted that there was decreased grip strength of the thumb.  Concerning other significant physical findings, the right thumb had clinical deformity with radial angulation of the interphalangeal joint of about 15 degrees.  MP joint had range of motion 15 to 45 degrees.  Collateral ligaments were stable.  Large bony prominences on the dorsum of the MP joint.  There was a dorsal scar across the proximal phalanx and MP joint.  There was crepitation and mild pain of the CMC joint with shear test.  Palm had a patch of dry thickened skin which had decreased sensation.  There was a small transverse scar at the base on the thenar crease apparently from carpal tunnel release.  The examiner indicated a diagnosis of residuals, right thumb laceration with angulation defect IP joint and osteoarthritis to IP, MP and MC joints.  It was noted that the Veteran was not currently employed and was retired.  His date of retirement was 1996 and he was eligible by age or duration of work.  The diagnosis was listed as residuals, right thumb laceration with angulation defect IP joint and osteoarthritis to IP, MP and MC joints.  The effects on chores were severe and mild on bathing, dressing and grooming.  He also had problems with activities requiring gripping, pulling or twisting activity.  Concerning osteoarthritis of the hands, there was pain and stiffness of joints.  

During the January 2013 DRO hearing, the Veteran's representative noted that there was X-ray evidence in "all three joints in the thumb" and requested a 10 percent rating for arthritis.  He reported that his ability to bend his thumb was affected.  

The Veteran was provided a VA medical examination in November 2015.  The claims folder was reviewed.  Concerning history of the condition, it was noted that the Veteran presented for evaluation of residuals of injuries sustained to right thumb from 1963.  The Veteran was injured while in fist fight that resulted in a tendon injury that caused an angulation defect of the joint which caused limited range of motion and decreased grip.  The Veteran stated that with increased activity, the right thumb will tend to want to lock up and he was not able to move the thumb.  He reported that, at times, he had decreased grip due to the right thumb and a difficult time holding onto items.  The Veteran reported flare-ups consisting of increased activity which increases pain to the right thumb and causes swelling to the MC joint.  The Veteran also reported functional impairment consisting of decreased grip and range of motion of the right thumb.  The maximum extension of the right thumb MCP was 0 degrees and IP was 0 degrees.  Maximum flexion of the MCP was 60 degrees and IP was 40 degrees.  There was no gap between the pad of the thumb and the fingers.  There was a gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The index finger was 1 cm. and long finger was 1 cm.  The examiner noted that the range of motion contributed to functional loss consisting of decreased grip with the right hand.  The examiner stated that there was pain noted on exam, but did not result in/cause functional loss.  It was noted that finger flexion exhibited pain.  The examiner indicated evidence of pain with use of the hand and mild tenderness to MC joint.  Concerning repetitive use testing, there was no additional functional loss or range of motion after three repetitions.  When asked if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, the examiner response was "unable to say w/o mere speculation."  The examiner explained that the Veteran was not examined after repeated use.  Concerning flare-ups, when asked if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner was unable to say "w/o mere speculation."  The examiner explained that the Veteran was not examined after a flare up.  Muscle strength testing reflected 5/5 (normal strength) for right hand grip.  The Veteran did not have muscle atrophy.  There was no ankylosis of the right hand.  The Veteran occasionally wore a hand brace to the right hand when pain increased to the right hand.  The examiner noted that the imaging studies reflected degenerative or traumatic arthritis to multiple joints of the right hand.  Concerning functional impact, the examiner noted that the Veteran had decreased grip in the right hand due to the thumb, and had difficulty at times lifting objects with his hand.

The Board finds that the criteria for a 10 percent initial disability rating have been met for the service-connected residuals of right thumb injury with angulation defect and osteoarthritis.  Again, joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  The evidence of record reflects that the Veteran is diagnosed with osteoarthritis, has painful range of motion and weakness of the right thumb joints.  Based on the above, the Board finds that the criteria for a 10 percent initial disability rating have been met pursuant to 38 C.F.R. § 4.59; 4.71a, Diagnostic Codes 5010-5228; Burton, 25 Vet. App. at 3-5.

An initial rating in excess of 10 percent is not warranted.  Under Diagnostic Code 5228, a 20 percent rating is warranted for a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In this case, the evidence does not show that even a 10 percent rating is warranted under Diagnostic Code 5228- a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  There are no clinical findings to show a gap of an inch or more.  A rating of 20 percent is not warranted.  In addition, the Board considered other applicable diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 5224 provides for higher ratings; however, there is no evidence of ankylosis and a higher rating is not warranted.  38 C.F.R. § 4.71a.  

There is no identifiable period during the appeal period that would warrant a rating in excess of 10 percent.  Staged ratings are not appropriate.  See Fenderson, supra.  
In light of the above, a preponderance of the evidence is against an initial rating in excess of the 10 percent granted in this decision.  As such, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for the service-connected scars of the right thumb would be inadequate.  The diagnostic criteria addresses the symptoms related to scars, all of which have not been shown by the record.  Indeed, while the Veteran reported pain all along his thumb, such is compensated by his other assigned rating, and numbness and tingling, which has been attributed to his diagnosed carpal tunnel syndrome.  Furthermore, the Veteran's scars are rated under Code 7805, which provides that other scars (including linear scars), not otherwise rated under Codes 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by Codes 7800-7804.  38 C.F.R. § 4.118, Code 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Therefore, as the assigned Diagnostic Code contemplates all functional limitations imposed by the Veteran's scars, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his scars.  Concerning his service-connected residuals of a right thumb injury with angulation defect and osteoarthritis, the Veteran has symptoms of pain, limited range of motion, flare-ups, crepitus, locking up of joint, decrease in hand strength, and a decrease in hand dexterity, limited range of motion of the thumb for gripping objects, and interference with activities of daily living.  These symptoms are not considered to be unusual or exceptional.  However, even if the rating criteria were inadequate concerning the aforementioned disabilities, the evidence does not reflect the governing norms.  There are no periods of frequent hospitalization.  The Veteran has not reported that he had difficulties with employment above and beyond the rating assigned.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board notes, however, in this case, there is no additional disability or impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a compensable initial rating for scars of the right thumb is denied.

Entitlement to a 10 percent initial rating for residuals of a right thumb injury with angulation defect and osteoarthritis is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

First, the medical evidence of record is unclear as to whether the Veteran's service-connected scar of the right index finger manifests in limitation of motion.  The November 2015 VA examination report indicated that the Veteran experienced painful flexion of the right index finger, although noting that the scar itself was not painful.  The May 2011 VA examination report indicated that the Veteran reported that, frequently, flexion results in locking, numbness and pain, but also noted the presence of arthritis.  As the scar is rated under Diagnostic Code 7805, the Board must consider whether the scar of the right index finger results in limitation of motion which may be rated under the pertinent diagnostic code.  38 C.F.R. § 4.71a.  Accordingly, the Veteran must be provided a new VA examination.  

In April 2015, the Board remanded the issues for entitlement to service connection for lumbar spine disability with radiculopathy, to include as due to service-connected residuals, fracture right great toe, entitlement to service connection for right knee disability, to include as due to service-connected residuals, fracture right great toe, entitlement to service connection for left knee disability, to include as due to service-connected residuals, fracture right great toe, and entitlement to service connection for neurological disability of the right lower extremity, to include as due to the service-connected residuals, fracture right great toe, for additional development.  Specifically, the Board requested that a VA examiner provide etiological opinions as to whether the lumbar spine disability, right knee disability, left knee disability and/or neurological disability were aggravated by the service-connected residuals, fracture right great toe.  See 38 C.F.R. § 3.310.

In November 2015, a VA examiner provided medical opinions.  The VA examiner opined that the Veteran's claimed disabilities were not aggravated by the service-connected residuals, fracture right great toe.  Regarding the rationale for each expressed opinion, the examiner explained, in part, that the Veteran was not seen for an altered gait during active service and noted that the Veteran did not have back pain, knee pain, or sciatica complaints during active service.  The Board finds that the VA examiner's opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In this respect, the examiner appears to focus on complaints or pain during active service, which is not the correct inquiry.  The examiner must look at the entirety of the evidence and express an opinion as to whether the Veteran's claimed disabilities were aggravated post service by the service-connected residuals, fracture right great toe, not just evidence contained in the service medical treatment records.  As a result, addendum opinions are required.  The Board recognizes that the prior remand only requested opinions regarding whether the claimed disabilities were aggravated by the service-connected residuals, fracture right great toe.  However, the Board finds that an opinion regarding causation would also be helpful in adjudicating the Veteran's claim.

Concerning the claim for entitlement to service connection for residuals of left eye injury, the body of the Board's April 2015 remand stated that the claim must be remanded for a VA medical opinion which considers all left eye diagnoses proximate to, or during, the appeal period.  Regrettably, the April 2015 remand directives did not include a request for a VA medical opinioin for residuals of left eye injury.  The Board finds that a remand is required to provide a VA medical examination.

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination concerning his service-connected scar of the right index finger.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Following examination of the Veteran and review of the claims folder, the examiner must respond to the following:  

Describe all symptoms and manifestations of the scar of the right index finger.  Specifically, the examiner is asked to comment as to whether the scar is productive of limitation of motion.  If so, include the range of motion measurements, and test range of motion in active and passive motion and for any paired joint.  

2.  Request addendum opinions from a VA examiner concerning the etiology of the Veteran's spine, bilateral knee, and neurological disability of the right lower extremity.  The claims folder must be made available to the examiner for review.  After review of the claims folder, the examiner must respond to the following:

*Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's lumbar spine disability was caused by his service-connected right great toe disability?  

*Is it at least as likely as not (i.e. a 50 percent probability or more) that the lumbar spine disability was aggravated by his service-connected right great toe disability?

*Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right and/or left knee disability was caused by his service-connected right great toe disability?

*Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right and/or left knee disability was aggravated by his service-connected right great toe disability?

*Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's neurological disability of the right lower extremity was caused by his service-connected right great toe disability?

*Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's neurological disability of the right lower extremity was aggravated by his service-connected right great toe disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale for each opinion offered must be provided.  The examiner should specifically address the private medical opinion dated in February 2012 by Dr. D. concerning the altered gait caused by the service-connected right great toe disability which caused the claimed disabilities.  In addition, please address the nonservice-connected pes cavus disability of the right foot and whether this disability is part and parcel to the Veteran's right great toe disability.  

3.  Schedule a VA medical examination for the claim for service connection for residuals of left eye injury.  The claims folder must be made available for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner must address the following:  

*Is it at least as likely as not (i.e. a 50 percent probability or more) that any left eye disability was caused or otherwise related to active service?  

Rationale must be provided for any opinion reached.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


